*1037Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 2002, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed May 24, 2002, claimant was disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause and was assessed a recoverable overpayment of benefits. Although claimant received the decision shortly after it was mailed and read the back of it, he failed—according to his testimony—to file an appeal until June 24, 2002 because his efforts were focused on his new job. Notwithstanding claimant’s proffered excuse for failing to comply with the strict 20-day statute of limitations period set forth in Labor Law § 621 (1), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board which dismissed claimant’s appeal as untimely (see Matter of Del Valle [Commissioner of Labor], 285 AD2d 888 [2001]). Claimant’s attempt to argue the underlying merits of the denial of his application for unemployment insurance benefits is, therefore, not properly before this Court (see id.).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.